MEMORANDUM *
We affirm the district court’s grant of summary judgment for the City of Kelso. The effect, if any, on “price, route, or service,” under 49 U.S.C. § 14501(c), and on scheduling, rate change, or authority to provide charter bus transportation under 49 U.S.C. § 14501(a), is de minimis with respect to Pierce’s transportation of property and passengers, and so the ordinance is not preempted by federal statute. Cf. Tocher v. City of Santa Ana, 219 F.3d 1040, 1047 (9th Cir.2000). Although Pierce mentions the Commerce Clause in its brief, it makes no argument with respect to it, and we deem any appeal with respect to the Commerce Clause abandoned. We reject Pierce’s overbreadth, vagueness, selective prosecution, and due process challenges for the reasons stated by the district court. Finally, to the extent not otherwise addressed, Pierce’s First Amendment claim fails because Kelso’s ordinance is merely a time, place, and manner regulation on its face.
We affirm the amount of damages for unpaid use of Kelso Station.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.